DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/560182, filed on 12/4/2014.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 10, the claim recites the limitation "the controller" in lines 3, 5, and 7. There is insufficient antecedent basis for this limitation in the claim.

Regarding claims 11-12, these claims depend from claim 10 and are therefore rejected for the same reason as claim 10 above, as they do not cure the deficiencies of claim 10 noted above. 

Further regarding claim 12, the claim recites the limitation “the controller” in lines 3 and 5. As noted above in the rejection of claim 10, there is insufficient antecedent basis for this limitation in the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jinno et al. (United States Patent Application Publication No. US 2009/0306843 A1) [hereinafter “Jinno”].

Regarding claim 10, Jinno discloses a method for controlling a hybrid electric vehicle (hybrid vehicle 20) using a driving tendency, comprising:
determining, by the controller (hybrid ECU 70), a driving tendency level based on data to determine a driving tendency of a driver (see [0037] and Figure 2);
determining, by the controller, whether an engine start condition is satisfied in a state in which an engine is stopped (step S160; see [0006]-[0010] and [0040]-[0043]); and
performing, by the controller, an engine start control when the engine start condition is satisfied (step S170; see [0041]-[0043]),
wherein the engine start condition is satisfied when power required by the driver is equal to or greater than a first threshold value (“NO” at step S160), and the first threshold value is set based on the driving tendency level (steps S120, S130, and S140; see [0037]-[0043]).

Regarding claim 12, Jinno further discloses determining, by the controller, whether an engine stop condition is satisfied in a state in which the engine starts (see [0035]); and performing, by the controller, an engine stop control when the engine stop condition is satisfied (see [0035]), wherein the engine stop condition is satisfied when power required by the driver is less than or equal to a third threshold value, and the third threshold value is set based on the driving tendency level (see [0035]-[0043]). 

Allowable Subject Matter
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Claim 11 recites, in part, “the engine start condition is satisfied when accumulated driving energy is equal to or greater than a second threshold value, the accumulated driving energy is calculated based on required power during a predetermined time in a section in which a change rate of a position value of an accelerator pedal is a positive value, and the second threshold value is set based on the driving tendency level.” This limitation is not disclosed by Jinno. Furthermore, this limitation is not taught or otherwise rendered obvious by available evidence in any additional prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Mould et al. (US 2015/0291152 A1) generally teaches:
A hybrid electric vehicle (100) comprising: a fuel powered engine (121) and electric motor means (123) operable to provide torque to drive the vehicle (100); energy storage means (150) operable to store electrical energy generated by generator means (123) for driving the electric motor means (123); and energy management means (140) for controlling the engine (121) and electric motor means (123) to provide torque to drive the vehicle and for controlling the generator means to generate electrical energy for storage in the energy storage means, wherein the vehicle comprises control means operable to monitor a value of one or more parameters associated with the vehicle, the control means being arranged automatically to identify a current driving style of a driver ranging from an economy-oriented driving style to a performance-oriented driving style responsive to the value of the one or more parameters, the energy management means being operable to control the engine, electric motor means and generator means responsive to the driving style of the user.


Dextreit et al. (US 2015/0006064 A1) generally teaches:
In one aspect of the invention there is provided a motor vehicle comprising an engine, the vehicle being operable automatically to stop the engine responsive to a determination that the engine is not required to provide torque to drive the vehicle, wherein the vehicle comprises control means operable to monitor a value of one or more parameters associated with the vehicle during a drive cycle, the control means being arranged automatically to determine whether a current driving style of a driver corresponds to an economy-oriented driving style or a performance-oriented driving style responsive to the value of the one or more parameters over time during the drive cycle, the control means being operable to over-ride stopping of the engine when it is determined that the driving style of the driver corresponds to a performance-oriented style.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669